1. East Timor
The next item is the debate on six motions for a resolution concerning East Timor.
author. (PL) Mr President, we are witnessing yet another crisis in East Timor. This crisis cannot be resolved without the involvement and cooperation of the East Timorese authorities. The latter must bring about the dissolution of all paramilitary groups and disarm civilians. Armed criminal groups must also be disbanded. Those responsible for attacks on the most important people in the country must be taken to court. All the political forces, both those in power and those in opposition must refrain from the illegal use of force.
Recent events indicate a strong likelihood that East Timor will become yet another country whose key institutions no longer function. It may well be deemed a failed state. We are all aware of the threat posed by such states. I am sure I do not need to quote examples, but let me just mention Somalia.
In view of the role it played in setting up the state of East Timor and its continued involvement in it, the international community cannot allow such a bleak prospect to become a reality. The European Union's commitment to supporting democratic forces and institutions remains essential. On its mission, Parliament should assess the effectiveness of that support.
author. - (PT) As underlined in our Group's motion for a resolution, it is currently vital to express our solidarity with the East Timorese people and to condemn the attacks on the President of the Republic and the Prime Minister of East Timor. We would stress that such attacks can only increase the instability of the East Timorese political situation, created by the events of 2006 and 2007 and maintained by the political process resulting from the recent legislative elections in that country. We call for a thorough investigation, within the constitutional and legal framework of East Timor, to identify and try the main perpetrators of these attacks. We must be alert to any manoeuvres which, in light of these events, may aim to justify further outside interference and which may threaten the independence and sovereignty of East Timor.
We therefore reject the joint resolution of the European Parliament which, among other aspects, seeks to ignore all the outside interference which has tried to condition and mould the free choices of the East Timorese people. Also, by trying to lump everyone together, it seeks to exempt from responsibility the main perpetrators and mentors of the violence and destabilisation of the situation in East Timor. It also seeks to ignore the fact that, in order to understand the current situation in East Timor, it is vital not to forget that its people were victims of colonialism, brutal repression and the destruction of their country and that its people heroically won their independence and sovereignty, in particular over their natural resources, in a fairly recent past, even after having been abandoned, at fundamental points in their struggle, by the international community.
Despite referring to respect for the sovereignty of the people of East Timor, this resolution forms a basis for interference in the internal affairs of that country. In fact, it adopts a stance which seeks to present East Timor as a failed state. Finally, this resolution ignores the fact that the solution is political and lies solely in the hands of the people of East Timor. In the past, the East Timorese people have more than adequately proven their dignity and courage and we express our confidence in their ability, by their own hands, to declare East Timor a sovereign and independent state.
author. - (PT) On behalf of the Socialist Group in the European Parliament, I want to express our solidarity with the people of East Timor and our strong condemnation of the barbarous attacks against the democratically elected institutions of the President and Prime-Minister of East Timor.
I also want to call for an independent investigation, as requested in the motion for a resolution before us which we support, to find out who carried out the attacks, what they represented and what has failed in the security system of East Timor, both within East Timor and, in particular, internationally.
I believe that this episode indicates that the international community must make further efforts to reinforce the state institutions of East Timor and, in particular, to reform the security system which was also called into question in the 2006 crisis.
In addition, the issues relating to justice, compliance with justice and law and order must be considered. In this context, I must say that the attempts at national reconciliation with the rebel groups may have given a negative and counterproductive signal of impunity which has led the rebels to carry out this miserable attack.
East Timor is not a failed state and bears no similarities to Somalia with which Mr Onyszkiewicz has tried to associate it. East Timor gained its independence heroically, despite the international community's silence, and the East Timorese people have already demonstrated on several occasions that they are committed to democracy. They once again demonstrated this in an exemplary manner in the presidential and legislative elections that took place last year during which I had the honour of heading up this Parliament's mission.
The international community now has a responsibility to show its support for East Timor, to coordinate this support which it clearly failed to do in relation to the security system, and to resolve the basic issues of the structure of the East Timorese state. In terms of the signals given by the East Timorese people, there is no doubt that they want democracy and the rule of law.
author. (PL) Mr President, East Timor recently won its independence fighting for its Catholic identity. The war of independence was bloody and involved heavy loss of life. The President of East Timor has been awarded the Nobel Peace Prize. This is an additional reason for the international community to assist in restoring order to the country. I fully agree with Mrs Gomes that this country was developing appropriately and meeting all the standards required to function correctly. The war is now destroying those standards and the internal order.
I believe it is worth returning to the proposals made some time ago by Mr Kaczyński, the President of Poland, and reiterated lately by President Sarkozy. They involve establishing a European military force capable of intervening when necessary. Unless we have the capacity to intervene, we shall go on forever meeting here for debates on Thursdays and not achieving anything.
author. - (PT) Mr President, ladies and gentlemen, there is a poem by Ruy Cinatti which I have committed to memory and which reads: 'Perhaps we will be defeated or embattled, but only united'.
Unfortunately, on 11 February, crisis returned to East Timor, once again at the hands of the same people who were responsible for the crisis two years ago. This prompts us to ask questions about the return of those who would harm the stability of this country and the gravity of an attack which seriously injured, and could even have fatally injured, the President of the Republic, José Ramos-Horta, and which also, fortunately without any personal consequences, affected the Prime Minister, Xanana Gusmão.
The violence and the disruption of the normal functioning of the institutions have once again laid bare the failures of a country with the history and circumstances of East Timor, which courageously fought and is fighting for independence, democracy and progress.
Anyone having supported East Timor from the beginning cannot fail to feel renewed sadness at this incident which we vehemently condemn. We hope that President Ramos-Horta will fully recover and we call for a thorough investigation into what happened and into the necessary response to this.
Unfortunately, the international forces were slow to act, with the exception of the Portuguese GNR (National Republican Guard). There are also clear failings in the rule of law in East Timor which is not functioning fully and which has in fact never functioned fully. East Timor needs to rebuild the very core of its security system in order to ensure law and order.
The international community must assist the East Timorese people in these steps. This is not a failed state; it is a state with failings that we must support.
However, the main responsibility obviously lies with the East Timorese people who must try to achieve a cross-party compromise for lasting peace and respect for the rule of law and judicial decisions, without hesitation, without prevarication and without complacency. They have already managed to reach agreement on what we would call a national consensus with regard to the very core of the state's operation.
It is this consensus that Ruy Cinatti referred to in his poem which is the most pressing need of East Timor. As a result, dear friends, we must help the people of East Timor to help themselves and make their country stronger.
author. - (ES) Mr President, I think East Timor is an example of where self-determination processes can be carried out, and carried out well. It would, in fact, be a good idea if some of our friends, Spain included, for instance, took a leaf out of the Portuguese book and assumed their responsibilities in terms of legacies from former colonies, as is the case in Western Sahara.
It is, however, obvious that all these cases are no simple matter, nor do they produce immediate results. Mention must be made of the difficulties experienced by East Timor where, following peaceful elections a few months ago, there are still many disturbances, including an attempt on the life of President Ramos Horta. Here I wish to add my best wishes to those already sent by the House for a speedy recovery, and also to Prime Minister Xanana Gusmão.
No one, I feel, will dispute the willingness to reach agreement, as demonstrated by President Ramos Horta, among many others, and I am sure that even after this attack President Ramos Horta will lead any work that is required to find a political agreement between the opposing factions to settle differences in a democratic, non-violent manner.
For this, however, the international community must be fully committed, and the UN mandate renewed, as some countries have suggested. It must be renewed in any case until 2012 and at all times in response to the needs and requests of the Timorese Government and democratic forces.
The UN presence on the ground also ought to be in line with the needs of the country and should be reviewed not only in terms of reconstruction and dealing with basic necessities, but also in terms of the ability to act in a preventive fashion and react to disturbances.
Lastly, the EU must set up a delegation in Dili as soon as possible and Parliament must also make arrangements for a delegation of observers to support the democratic forces in the country and to assess the focus and effectiveness of EU assistance at the present time.
on behalf of the PPE-DE Group. - Mr President, East Timor is certainly not a failed state. However, the fact that on 11 February 2008 both the democratically elected President and the Prime Minister became victims of armed attempts on their lives is proof of how fragile a young democracy can be.
I should like to make three points. First, we are really worried about the lack of timely and efficient reaction by UNPOL and other international forces to these attacks.
Second, the EU has a responsibility to assist the democratic institutions of East Timor and to consolidate the rule-of-law system there. The motion for a resolution rightly emphasises the urgent need to reach a national agreement on core issues of democracy.
Third, the EU, in full cooperation with the UN, has to contribute to the reform of the security sector in East Timor. East Timor, after all, is not as far from us as it may seem, and Ms Gomes is good proof of this.
on behalf of the PSE Group. - (DE) Mr President, I wish to add my voice to the expressions of solidarity with the badly injured President of East Timor, but also to the expressions of solidarity with the people of East Timor who had to struggle for a very long time for independence and their rights. The European Parliament condemns the attempted murder of President Ramos-Horta in the strongest terms. The attacks were carried out after the President had attempted to achieve a negotiated solution with the rebels.
As the precise sequence of events is still unclear, we call for a thorough and rigorous investigation into the attempt on his life and an inquiry into the failure of the security system. We welcome the joint investigation by the United Nations and the East Timorese police which has already been launched. We call for a ban on all paramilitary groups and armed gangs and for more financial resources to be provided to support the security sector reforms that East Timor needs.
on behalf of the UEN Group. - (PL) The EP motion for a resolution on East Timor is entirely appropriate. It explains the tragic situation of the people of that country and the powerlessness of national authorities, international institutions and the peacekeeping forces. The internal conflict is still continuing, despite many efforts and substantial international aid. People are losing their lives, livelihoods are being destroyed and cultural heritage damaged. There is widespread poverty affecting almost 80% of the population, unemployment, disenchantment and illiteracy. All this is having a negative effect on the people, leading to despair and inciting revolt.
The people of East Timor want to live in peace and harmony. They want to work, learn and develop their country's economy. For this to happen, the democratic authorities in the country must be strengthened, and aid from international institutions increased. The authors of this resolution therefore rightly call for East Timor to be assured political, technical and financial support. They also recall that both the European Union and the United Nations have made public commitments to supporting independence, democracy and rule-of-law governments. The Union for Europe of the Nations Group will support this resolution.
- (NL) Mr President, some of my colleagues have already touched on the fact that it is no exaggeration to state that following the attacks on President Ramos Horta, East Timor is once again entering a critical phase. I will say it again, because who does not recall the pictures from last year, following the appointment of Gusmão, of hundreds of houses and some government buildings in flames?
Indeed, an international force is probably necessary in order to deal with the current crisis. However, it certainly must not create the impression by so doing that the government needs foreign soldiers to protect itself against its own people. A foreign force can maintain stability by manu militari in the short term, but in the long term the people of East Timor themselves must ensure their own future. In order to guarantee political stability, democracy and respect for human rights in the long term, in the first place they need an independent and reliable media, they need a reformed police force and they need a sound judicial system.
(PL) Mr President, East Timor is widely considered to be the most successful example of a transformation process in the history of the United Nations. East Timor does, however, seem to have forgotten the sacrifices it made during its war of independence to put an end to its brutal occupation by Indonesia lasting 24 years, and the joy with which it celebrated its own independence. Less than six years after regaining its independence, however, East Timor now stands on the brink of chaos. The transition to democracy and independence is never easy. It is not the end of the journey but only the beginning. One thing is absolutely certain, however, namely that violence never can be and never has been the way to deal with problems. That must be made quite clear. The way to resolve problems is through dialogue, political pluralism, strengthening democratic institutions such as the parliament, an independent judicial system and governments working under democratically elected leaders.
I call on the Council and the European Commission to ensure that as much as possible of the assistance allocated to East Timor under the 10th European Development Fund is devoted to strengthening democracy.
(PL) Thank you, Mr President. Eighteen months have now passed since the last European Parliament resolution on East Timor. Officially, this country became independent in 2002. Four years later a civil war broke out, triggered by a group of demobilised soldiers. After the attack on President Ramos Horta on 11 February of this year, East Timor experienced yet another political crisis. A state of emergency was declared and a request made for the then 1 600-strong peacekeeping force to be reinforced.
The political crisis in East Timor is accompanied by an economic one. Unemployment is in the order of 80%, and 40% of the unemployed are living below the poverty threshold.
The country cannot be stabilised unless all the political forces reach a consensus on the fundamental functions of the state. We must condemn the brutal attack on the President and the Prime Minister and call upon the government of East Timor to put an end to violence, including the activities of gangs. The international community, notably the UN and the Security Council, must support the consolidation of democracy. It should also be remembered that East Timor urgently needs economic aid to combat poverty and develop administration and infrastructure.
(PT) Mr President, Commissioner, ladies and gentlemen, I want to express my support for the joint motion for a resolution condemning the attacks. I also want to congratulate the institutions of East Timor for their calm response to the tragedy and I must underline, like Mrs Gomes and Mr Ribeiro e Castro, that East Timor is not a failed state.
It is a state that requires international assistance, a delegation from the European Commission, the extension of the UN mission and support from all of us for any initiatives that might help to promote unity among the East Timorese people, with respect for the law and condemning all violence.
Member of the Commission. - Mr President, the Commission has condemned the attacks against President Ramos-Horta and Prime Minister Xanana Gusmao in the strongest terms.
The young democracy of East Timor is still extremely vulnerable in its political, judicial and security institutions. The country is confronted with poverty and high unemployment, especially among the young people who have so far little expectations for a prosperous future and are amenable to violent groups.
In its meetings with the leaders of the country, the Commission has supported a peaceful settlement of the conflict, including the eventual disbanding and disarmament of any paramilitary group.
Following the 2006 violence, the European Commission has reacted quickly: firstly, with humanitarian assistance to the internally displaced persons; secondly, by supporting dialogue among the leaders; and thirdly, in implementing a cash-for-work programme for unemployed youth.
The European Commission also decided to open a fully-fledged delegation in Dili, and the new head of delegation is expected to start work in March 2008. The delegation will become fully operational towards the second half of 2008. This will create the opportunity for a formal political dialogue with the government and a faster assessment of support to the country.
The strategy of the European Commission for East Timor under the 10th European Development Fund has recently been approved. It aims to support the still weak judicial sector, the Parliament and other institutions, thereby assisting in building up a democratic culture.
Support to rural development will help to alleviate poverty and to improve infrastructure. Health-related activities will contribute to tackling poverty-related diseases and reducing alarmingly high mother and child mortality rates.
Addressing the root causes of the present conflict and providing support for their solution will be as important as the longer term programmes.
The East Timorese Government has submitted a comprehensive Governance Action Plan, which will be the subject of political dialogue between the delegation and the Government, supported by the Commission.
In a mission during the next weeks, the Commission will assess the situation and the possibility of assisting with further measures addressing some of the root causes of the conflict. This may include requests of the Government to support some labour-intensive programmes to combat unemployment.
In a joint Commission-Council paper of December 2007, both the Commission and the EU Member States supported the central role of the United Nations in coordinating the assistance to the security sector.
In summary, the envisaged support under the Commission programme, more than EUR 80 million, is comprehensive and will help to address many of the present problems of the country.
The debate is closed.
The vote will take place at the end of the debates.